Citation Nr: 0922795	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  07-27 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1961 
to December 1965.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus.

In September 2006 the Veteran submitted a notice of 
disagreement (NOD) in response to the RO's denial of both 
claims.  And in March 2007 the RO sent him a statement of the 
case (SOC) concerning both claims.  But in his August 2007 
substantive appeal (VA Form 9), perfecting his appeal to the 
Board, the Veteran only referred to his claim for service 
connection for bilateral hearing loss.  So this is the only 
claim currently before the Board.  38 C.F.R. § 20.200 (2008).  

In September 2008, in support of this claim, the Veteran 
testified at a hearing at the RO in Jackson, Mississippi, 
before the undersigned Veterans Law Judge of the Board - 
also commonly referred to as a Travel Board hearing.  
Following the hearing, the Board held the record open for 60 
days to provide the Veteran time to obtain and submit more 
evidence in support of his claim.  He has not, however, 
submitted any additional evidence since his hearing.


FINDING OF FACT

There is probative medical and other evidence of record for 
and against the Veteran's claim for service connection for 
bilateral hearing loss, so it is just as likely as not the 
hearing loss is related to his military service - and, in 
particular, to excessive noise exposure (acoustic trauma).




CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) revised 
VA's obligations to notify and assist Veterans in developing 
their claims for benefits.  The VCAA was codified at 38 
U.S.C.A. § 5100, et seq., and the implementing regulations 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA requires that VA advise the Veteran of 
the evidence needed to substantiate his claim and explain 
what evidence VA is obligated to obtain or to assist him in 
obtaining and what information or evidence he is responsible 
for providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  These requirements apply to 
all five elements of a claim - including the downstream 
disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
And to the extent possible, this notice should be provided 
prior to initially adjudicating the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  If, however, there was no notice prior to 
the initial adjudication of the claim or the notice provided 
prior to the initial adjudication was inadequate or 
incomplete, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the 
case (SOC) or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, since the Board is granting the Veteran's claim for 
service connection for bilateral hearing loss - in full, 
there is no need to discuss whether there has been compliance 
with the notice-and-duty-to-assist provisions of the VCAA 
with respect to this claim because even were the Board to 
assume, for the sake of argument, there has not been, this is 
ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.

II.  Entitlement to Service Connection for Bilateral Hearing 
Loss

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  



Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical causation do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there is no valid claim).  

Concerning claims for hearing loss, in particular, the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  According to 
VA standards, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).



The report of a June 2006 VA Compensation and Pension 
Examination (C&P Exam) confirms the Veteran has the required 
diagnosis of bilateral (i.e., right and left ear) 
sensorineural hearing loss.  His puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
50
55
65
LEFT
45
55
60
60
60

And his speech recognition score was 96 percent in each ear.  

Consequently, there is no disputing the Veteran has this 
claimed condition - and of sufficient severity to be 
considered a disability by VA standards according to the 
requirements of 38 C.F.R. § 3.385.  This in turn means the 
determinative issue is whether his current bilateral 
sensorineural hearing loss is somehow attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the Veteran asserts that he was exposed to 
excessively loud noise from demolitions while serving in the 
Marines.  His service personnel records indicate his military 
occupational specialty (MOS) was rifleman and that he 
completed land mine demolitions school.  And so, the Board 
finds there is credible evidence he sustained the type 
acoustic trauma claimed in service.



However, even acknowledging the Veteran has bilateral hearing 
loss and that he was exposed to excessive noise while in 
service in the manner alleged, there still must be competent 
medical evidence establishing a relationship between his 
current hearing loss disability and that noise exposure 
coincident with his military service.  See Savage, 10 Vet. 
App. at 495-97.  And, as a layman, he is not qualified to 
make this determination, himself.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The Veteran does not assert that he entered service with any 
pre-existing hearing loss; and, furthermore, the record does 
not suggest that any such disorder existed prior to his 
enlistment.  See 38 U.S.C.A. §§ 1111, 1137.  Hence, the 
record does not suggest he had any pre-existing condition as 
related to hearing loss that might have been aggravated by 
his military service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

The record also does not contain any evidence of 
sensorineural hearing loss within one year of the Veteran's 
discharge from service in December 1965.  Hence, he is not 
entitled to any presumption regarding in-service incurrence 
of this condition.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The Board further sees that the Veteran's service treatment 
records (STRs), including the reports of his military 
entrance and discharge examinations, do not show he had 
hearing loss, or complaints relating thereto, either upon 
enlistment, at any time while in service, or at the time of 
his discharge.  The report of his June 1961 military pre-
enlistment examination, which he had approximately 3 months 
prior to his September 1961 enlistment, indicates he scored 
15/15 on the whispered voice test, so had normal hearing.  
And the report of his separation examination in December 1965 
- the same month as his discharge, also indicates he scored 
15/15 on the whispered voice test, so again had normal 
hearing.  Thus, the records concerning his service do not 
suggest he had any in-service hearing loss involving either 
ear.  This is probative evidence against his claim.  
See Struck v. Brown, 9 Vet. App. 145 (1996).

For service connection, however, it is not required that a 
hearing loss disability by the standards of 38 C.F.R. § 3.385 
be demonstrated during service, although a hearing loss 
disability by these standards must be currently present, 
and service connection is possible if such current hearing 
loss disability can be adequately linked to service.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (i.e., sufficient 
hearing loss to satisfy the threshold minimum requirements of 
38 C.F.R. § 3.385), and a medically sound basis upon which to 
attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

And so, as the record establishes the Veteran's in-service 
acoustic trauma and his current post-service bilateral 
hearing loss, there need only be a medically sound basis upon 
which to attribute this condition to his military service in 
order for him to be entitled to service connection.  See id.

Concerning this, the Veteran has submitted a letter from a 
private physician, A.J.L., M.D., dated in September 2005.  In 
this letter, Dr. L. provides that as the Veteran's ear 
doctor, he can confirm the Veteran's bilateral hearing loss 
is attributable to noise exposure experienced during his 
Marines service.  This letter was submitted along with 
reports of two hearing examinations, one in October 2001 and 
another in August 2005, confirming the type and severity of 
the Veteran's hearing loss.

The June 2006 VA C&P examiner, on the other hand, determined 
the Veteran's bilateral hearing loss was not caused by or a 
result of his military service, particularly because the 
configuration of the audiogram was not consistent with noise 
exposure and, instead, more likely due to ear pathology or 
disease.



While the Board may not reject a favorable medical opinion 
based on its own unsubstantiated medical conclusions, see 
Obert v. Brown, 5 Vet. App. 30, 33 (1993), the Board does 
have the authority to "discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated that "[t]he probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . [and that] the 
credibility and weight to be attached to these opinions [are] 
within the province of the adjudicator."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  

Medical evidence that is speculative, general or inconclusive 
in nature cannot be used to support a claim.  Obert v. Brown, 
5 Vet. App. 30, 33 (1993).  See also Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996) and Libertine v. Brown, 
9 Vet. App. 521, 523 (1996).  

The Board may appropriately favor the opinion of one 
competent medical authority over another, provided that it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Wensch v. Principi, 
15 Vet. App. 362, 367 (2001).  And, a physician's access to 
the claims file and the thoroughness and detail of the 
opinion are important factors in assessing the probative 
value of a medical opinion.  Prejean v. West, 13 Vet. 444, 
448-499 (2000).  

With this in mind as the backdrop in weighing the probative 
value of the opinions for and against the claim, the Board 
sees the record does not indicate that Dr. L. reviewed the 
Veteran's claims file in making his favorable determination, 
whereas the record shows the VA C&P examiner did review the 
claims file for the pertinent medical and other history in 
commenting unfavorably.  But see, too, Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008), wherein the Court discusses, 
in great detail, how to assess the probative weight of 
medical opinions and the value of reviewing the claims file. 
 The Court holds that claims file review, as it pertains to 
obtaining an overview of the claimant's medical history, is 
not a requirement for private medical opinions.  The Court 
added, instead, "[i]t is the factually accurate, fully 
articulated, sound reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that contributes 
probative value to a medical opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims file, without 
an explanation of why that failure compromised the value of 
the medical opinion.  By contrast, the Court held that, in 
rejecting the other private medical opinion, the Board had 
offered adequate reasons and bases for doing so (the doctor 
had overlooked pertinent reports regarding the Veteran's 
medical history), and thus, the Board's rejection was not 
based solely on the failure to completely review the claims 
file.

It further deserves mentioning that, in Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005), the Court indicated the 
Board may not disregard a favorable medical opinion solely on 
the rationale it was based on a history given by the Veteran.  
Rather, as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the Veteran as lacking 
credibility.

And so, here, as the Board does not reject the Veteran's 
statements regarding having experienced acoustic trauma while 
in the military, but to the contrary, finds that the record 
supports his assertions of this, the mere fact that Dr. L. in 
turn relied on the Veteran's statements regarding this 
history of noise exposure in service does not decrease the 
probative value of Dr. L.'s opinion because the Veteran's 
reported history is credible.



The Board is also mindful that Dr. L.'s letter suggests he 
has a history of treating the Veteran, as his ear doctor.  
But both the Federal Circuit Court and Veterans Claims Court 
have specifically declined to adopt a "treating physician 
rule" that would give preference to statements from a 
treating physician.  White v. Principi, 243 F.3d 1378 (Fed. 
Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  That 
said, Dr. L.'s statement included two accompanying hearing 
evaluation reports from 2001 and 2005 objectively documenting 
the type and severity of the Veteran's hearing loss.  
Arguably, this provides an enhanced level of detail insofar 
as the analytical basis of Dr. L.'s reasoning.

Both the VA C&P examiner's and Dr. L.'s opinions are well-
reasoned and based on an objective clinical evaluation of the 
Veteran.  So both opinions have the proper factual foundation 
and, thus, are entitled to probative weight.  Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. 
App. 177, 180 (1993).  

In adjudicating a claim for benefits, the Board must 
determine whether the evidence supports the claim or is in 
relative equipoise (i.e., about evenly balanced for and 
against the claim), with the Veteran prevailing in either 
event, or whether instead the preponderance of the evidence 
is against the claim, in which case the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  That 
is, when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is resolved in favor 
of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In this particular case at hand, arguably, the evidence is in 
relative equipoise.  That is, while the VA C&P examiner has 
opined negatively as to a relationship between the Veteran's 
military service and his current sensorineural hearing loss, 
Dr. L. has opined positively as to this association.  



Therefore, inasmuch as there is equally probative medical and 
other evidence for and against the claim, it is just as 
likely as not the Veteran's bilateral hearing loss is related 
to his military service - and, in particular, to excessive 
noise exposure (acoustic trauma) while in service.  So 
service connection is warranted when all reasonable doubt is 
resolved in his favor.  38 C.F.R. § 3.102; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  See, too, 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (the Board may not 
reject a favorable medical opinion based on its own 
unsubstantiated medical conclusions); Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996); White v. Principi, 243 F.3d 1378 (Fed. Cir. 
2001); Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); 
Prejean v. West, 13 Vet. 444, 448-499 (2000).  


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


